1                                     UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      U.S. BANK NATIONAL ASSOCIATION,
4     TRUSTEE UNDER POOLING AND
      SERVICING AGREEMENT DATED AS OF
5                                                           2:20-cv-00382-JCM-VCF
      SEPTEMBER 1, 2005 WACHOVIA
      MORTGAGE LOAN TRUST MORTGAGE                          ORDER
6
      LOAN ASSET-BACKED CERTIFICATES
7     SERIES 2005-1 WMCI,

8
                            Plaintiffs,

9
      vs.
      UNITED STATES OF AMERICA; DOES 1
10    through 50, and ROES 1 through X, inclusive,

11                          Defendants.

12           Before the Court is the United States of America’s Motion for Extension of Time to Respond to

13   Complaint (ECF No. 4).

14           Due to a conflict on the Court’s schedule, IT IS HEREBY ORDERED that a telephonic hearing

15   on the United States of America’s Motion for Extension of Time to Respond to Complaint (ECF No. 4)

16   scheduled for 11:00 AM, March 27, 2020, is VACATED, and RESCHEDULED to 1:00 PM, April 3,

17   2020.

18           IT IS FURTHER ORDERED that the date by which defendant must respond to the complaint is

19   vacated pending further order of the court.

20           The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five

21   minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve

22   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the

23   ///

24

25   ///
1    proceedings is prohibited.

2           DATED this 24th day of March, 2020.
                                                  _________________________
3                                                 CAM FERENBACH
                                                  UNITED STATES MAGISTRATE JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
